It appearing by a certificate from the clerk of the court of quarter sessions of Shelby county, that Thomas Kennedy, at the April-term of said court, in the year one thousand eight hundred and one, obtained judgment in a certain action of covenant against-Henry Hall for £140 10 damages, and 9 dolls. 65 cts. costs; from which judgment the said Henry Hall prayed and obtained anáppeal to the then next court of appeals; but having failed to lodge in the office of this court an authenticated transcript of the record in the said suit, agreeably to law: therefore, on the motion of the said Thomas Kennedy, by John Allen, Esq., his attorney, it is ordered that the said Hall be non-suited; and that the said Kennedy be permitted to have the benefit of his said judgment and recover of the said Hall ten per centum damages on the amount-thereof, together with his costs in this behalf expended. °